NHDS (12/1/18) sfs                             UNITED STATES BANKRUPTCY COURT                          U.S. BANKRUPTCY COURT
                                                        District of Oregon                              DISTRICT OF OREGON
                                                                                                                FILED
In re                                                    )   Case No. 18−34244−pcm11
 Christian S. Radabaugh Sr.                              )                                                    April 12, 2019
    Other names used by debtor: Radabaugh Ranch, LLC     )   Notice of Hearing
Debtor(s)                                                )   on Proposed Chapter 11                   Clerk, U.S. Bankruptcy Court
                                                         )   Disclosure Statement
                                                         )                                                    BY sfs DEPUTY

NOTICE IS GIVEN that a HEARING pursuant to 11 U.S.C. § 1125(b), at which testimony will not be received, will be held on: 6/5/19
at: 02:00 PM in: US Bankruptcy Court, Courtroom #1, 1050 SW 6th Ave., 7th Floor, Portland, OR 97204, to consider and
possibly approve the proposed disclosure statement dated 4/8/19. Creditors or other parties in interest who have filed a timely
written objection may attend and have an opportunity to participate in any revision of the proposed disclosure statement before
approval.
NOTICE IS FURTHER GIVEN THAT:

1. Objections to the proposed disclosure statement must be made in writing, setting forth the specific grounds and details of
   objection, and must be filed, no less than seven days before the date of the hearing set above, with the clerk. Any filed
   objections must be contemporaneously served on the proponent, entities required by Federal Rule of Bankruptcy Procedure
   (FRBP) 3017(a), and the following parties (if any): .

2. The proposed disclosure statement may be examined in the office of the clerk, or by contacting the proponent whose name and
   mailing address are: Nicholas Henderson, 117 SW Taylor Street, Ste. 300, Portland, Oregon 97204.

3. The debtor's address is 15334 NE O'Neil Hwy, Redmond, OR 97756, and Taxpayer ID# (last 4 digits) is xxx−xx−5195.

4. Any objections to the claims filed more than 7 days after service of this notice will not affect the amount of the allowed claim for
   the purpose of voting on, objecting to, determining creditor acceptance of, or otherwise determining whether to confirm the
   applicable plan, or any modifications thereto, referred to in this notice.

5. A claimant whose claim is subject to a pending objection and who desires its claim temporarily allowed for the purpose of
   accepting or rejecting a plan (FRBP 3018(a)) must, no later than 35 days after the FILED date above, file and serve a detailed
   written motion for temporary claim allowance.

6. Following approval of a proposed disclosure statement, creditors will be sent copies of it, together with the proposed plan, and
   ballots for acceptance or rejection of the plan.

7. No later than 14 days after the FILED date above the proponent must both: (a) serve, as provided in FRBP 3017(a), a copy of
   this notice, and the proposed plan and disclosure statement; and (b) complete and file the certificate of service below (without
   any attachments).


                                                                                   Clerk, U.S. Bankruptcy Court
                                                                                   1050 SW 6th Ave. #700
                                                                                   Portland, OR 97204

                                                       CERTIFICATE OF SERVICE

I certify that on ___________ (a) this notice, and the proposed disclosure statement and corresponding plan, were served on the
debtor(s), all creditors' committee members, U.S. Trustee, any trustee, the S.E.C. at the address provided on the court website at
https://www.orb.uscourts.gov, any party filing a written request for notice, and their respective attorneys; and (b) this notice was
served on all other creditors and interested parties.


                                                                 ______________________________________________________
                                                                 Signature
                                                                 ______________________________________________________
                                                                 Name and Relation to Case




                                   Case 18-34244-pcm11             Doc 141       Filed 04/12/19
